DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 	Claims 1, 3, 4, 6, 6, 8, 10, 11, 13, and 15-18 are currently amended. 
Claims 5, 12 and 19 have been cancelled.
Claims 1-4, 6-11, 13-18 and 20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 10/31/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that “The claims do not recite any method of organizing human activity. For example, the claimed features involve computer systems electronically processing communications, including emails, voice calls, video calls, instant messages, chat messages, and/or text messages. The claims do not involve organizing any type of any human activity. Additionally, the claims do not recite any steps which can be performed in a human mind” [Arguments, page 9].
	In response, Applicants arguments are considered but are not persuasive. Examiner respectfully maintains that the presence of communications between users, such as emails, voice calls, video calls, etc. does not preclude a claim from reciting certain methods of organizing human activity. Specifically, emails, voice calls, video calls, etc. are themselves methods for managing interactions between people. As such, Examiner remains unpersuaded. 

	Second, Applicant argues that “any alleged abstract idea recited by the claims is integrated into a practical application because the claims impose meaningful limits such that the claims are more than a drafting effort designed to monopolize the abstract idea. Additionally, Applicant submits that the claimed invention provides improvements to the assignment and tracking of action items in a unified communication system by processing various communications to automatically and electronically assign and track action items” [Arguments, page 9].
In response, Applicants arguments are considered but are not persuasive. Examiner first observes Claim 1 recites no additional elements.
Examiner further observes that claims 1, 8 and 15 only recite the following additional elements –
… emails, voice calls, video calls, instant messages, chat messages, and/or text messages… and wherein electronically processing the communications includes natural language processing for keywords; …using machine learning…; …displaying, via a user interface… [Claim 1],
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: … emails, voice calls, video calls, instant messages, chat messages, and/or text messages…; and wherein electronically processing the communications includes natural language processing for keywords; …using machine learning…; …display, via a user interface… [Claim 8],
a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: … emails, voice calls, video calls, instant messages, chat messages, and/or text messages… and wherein electronically processing the communications includes natural language processing for keywords; …using machine learning…; …displaying, via a user interface… [Claim 15].

The processor, natural language processing, machine learning, user interface, computer readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
 Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Accordingly, these additional elements do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded. 
 

35 USC § 102 Rejections
	First, Applicant argues that “Although the Nelson reference discusses agenda items, this is not equivalent to the action items in the claimed invention. Furthermore, even assuming arguendo that the agenda items discussed in the Nelson reference may be equated with the action items of the claimed invention, the Nelson reference is silent regarding electronically processing communications .. . including emails, voice calls, video calls, instant messages, chat messages, and/or text messages” [Arguments, page 12].
	In response, Applicants arguments are considered but are not persuasive. First, Regarding the argument that the agenda items of Nelson are not equivalent to the action items of the present invention, Examiner observes that this argument appears to be spurious and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner respectfully maintains that the aforementioned agenda items of Nelson are not meaningfully distinguishable from the action items of the present invention.
Further, regarding the argument that the Nelson reference is silent regarding electronically processing communications .. . including emails, voice calls, video calls, instant messages, chat messages, and/or text messages”, Examiner respectfully disagrees and directs the Applicant to (Nelson, ¶ 134, Electronic meeting screen 212 includes a content window 213 that includes content 214 for a current electronic meeting, which may represent a videoconferencing session, a desktop sharing session, a messaging session, an audio conferencing session, etc… A message window 224 provides messages generated with the assistance of meeting intelligence apparatus, which is also described in more detail hereinafter. Electronic meeting screen 212 may include additional elements or fewer elements depending upon a particular implementation, and embodiments are not limited to the example depicted in FIG. 2D), and to (Id., Fig. 2D),

    PNG
    media_image1.png
    398
    559
    media_image1.png
    Greyscale

Here, Figure 2D depicts content window 213 for processing multiple communications including audio conferencing (i.e. voice calls) and video conferencing (i.e. video calls). Figure 2D further depicts message window 214 which processes communications generated by artificial intelligence (i.e. text messages). Thus, Examiner maintains that Nelson discloses the amended portions of the independent claims. As such, Examiner remains unpersuaded.	

Second, Applicant argues that “the Nelson reference fails to disclose determining, using machine learning, one or more courses of action for each action item; and comparing each course of action for each action item and selecting a most efficient course of action for each action item” [Arguments, page 12].
In response, Applicants arguments are considered but are unpersuasive. Examiner respectfully disagrees and directs the Applicant to (Nelson, 409, the IWB appliance usage information is analyzed to determine usage patterns for the prior electronic meetings. IWB appliance usage information 1768 may be analyzed by IWB appliance 1710 or external to IWB appliance 1710. For example, one or more processes on IWB appliance 1710, such as meeting manager 1756, may analyze IWB appliance usage information 1768 to identify usage patterns for prior electronic meetings. This may include the use of any number and types of heuristics, algorithms, machine learning, artificial intelligence, etc. As another example, IWB appliance 1710 may provide one or more portions (or all) of IWB appliance usage information 1768 to one or more processes external to IWB appliance 1710, such as server-based, network-based, cloud-based services, including without limitation, artificial intelligence service 110, for analysis to identify usage patterns for prior electronic meetings). Here, Nelson discloses the usage of machine learning techniques to identify patterns from IWB appliance usage information 1768, which includes meeting information 2220 (See Id., Fig. 22), and wherein meeting information includes meeting content items (i.e. action items) see (Id., ¶ 406). As such, Examiner respectfully maintains that Nelson employs machine learning techniques to determine courses of action for each action item.
Regarding the argument that Nelson does not anticipate comparing each course of action for each action item and selecting a most efficient course of action for each action item, Examiner relies upon the scoring techniques of Nelson to disclose these elements. Specifically, Examiner directs the Applicant to (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring (i.e. comparing) assigned resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource for each resource), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection).
As such, Examiner remains unpersuadsed.

	Third, Regarding dependent claim 3, Applicant argues that “changing an agenda item is not equivalent to re-assigning an action item. As discussed above, the agenda items discussed in the Nelson reference are not equivalent to the action items of the claimed invention. Furthermore, changing a task is not equivalent to re-assigning a task” [Arguments, pages 12-13].
In response, Applicants arguments are considered but are not persuasive. Examiner first respectfully maintains that there is no meaningful distinction between the agenda items of Nelson and the action items of the present invention. For example, Examiner observes that an agenda item sets forth the action of discussing a particular topic at a meeting, and thus the agenda item is also considered to be an action item. 
Regarding the argument that changing a task is not equivalent to re-assigning a task, Applicant’s argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims  1-4, 6-11, 13-18 and 20 are directed to statutory categories, namely a process (claims 1-4 and 6-7), a system (claims 8-11 and 13-14) and an article of manufacture (claims 15-18 and 20). 

Step 2A, Prong 1: Claims 1, 8 and 15 in part, recite the following abstract idea: 
…electronically processing communications over multiple communication channels, wherein the communications include…; analyzing the electronically processed communications to generate one or more user stories; processing the one or more generated user stories to identify one or more action items; determining… one or more courses of action for each action item; comparing each course of action for each action item and selecting a most efficient course of action for each action item, wherein the most efficient course of action for each action item is selected based on assignment factors; and displaying… a status and other information for each of the one or more action items [Claim 1],
…electronically process communications over multiple communication channels, wherein the communications include…; analyze the electronically processed communications to generate one or more user stories; process the one or more generated user stories to identify one or more action items; determine… one or more courses of action for each action item; comparing each course of action for each action item and select a most efficient course of action for each action item, wherein the most efficient course of action for each action item is selected based on assignment factors; and displaying… a status and other information for each of the one or more action items [Claim 8],
…electronically processing communications over multiple communication channels, wherein the communications include…; analyzing the electronically processed communications to generate one or more user stories; processing the one or more generated user stories to identify one or more action items; determining… one or more courses of action for each action item; comparing each course of action for each action item and selecting a most efficient course of action for each action item, wherein the most efficient course of action for each action item is selected based on assignment factors; and displaying… a status and other information for each of the one or more action items [Claim 15].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, assigning action items based on a score is considered to set forth steps for following rules or instructions. As such, claims 1, 8 and 15 are directed to concepts identified as abstract ideas.

The dependent claims recite limitations relative to the independent claims, including, for example: 
…electronically processing further communications over the multiple to determine if a status associated with each action item has changed; detecting at least one action item has a changed status; and updating the at least one action item with the changed status [Claim 2],
wherein the assignment factors includes at least one of: resource location, resource availability, one or more required skills, and/or stakeholder preference [Claim 4],
wherein electronically processing the communications further comprises translating voice communications to text and detecting one or more keywords in the text  [Claim 6],
wherein analyzing the electronically processed communications to generate the one or more user stories comprises grouping related action items [Claim 7].

The limitations of the dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 only recite the following additional elements –
… emails, voice calls, video calls, instant messages, chat messages, and/or text messages… and wherein electronically processing the communications includes natural language processing for keywords; …using machine learning…; …displaying, via a user interface… [Claim 1],
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: … emails, voice calls, video calls, instant messages, chat messages, and/or text messages…; and wherein electronically processing the communications includes natural language processing for keywords; …using machine learning…; …display, via a user interface… [Claim 8],
a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: … emails, voice calls, video calls, instant messages, chat messages, and/or text messages… and wherein electronically processing the communications includes natural language processing for keywords; …using machine learning…; …displaying, via a user interface… [Claim 15].

The processor, natural language processing, machine learning, user interface, computer readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
 Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 15 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1, 8 and 15 only recite the following additional elements –
…emails, voice calls, video calls, instant messages, chat messages, and/or text messages… and wherein electronically processing the communications includes natural language processing for keywords; …using machine learning…; …displaying, via a user interface… [Claim 1],
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: … emails, voice calls, video calls, instant messages, chat messages, and/or text messages…; and wherein electronically processing the communications includes natural language processing for keywords; …using machine learning…; …display, via a user interface… [Claim 8],
a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: … emails, voice calls, video calls, instant messages, chat messages, and/or text messages… and wherein electronically processing the communications includes natural language processing for keywords; …using machine learning…; …displaying, via a user interface… [Claim 15].

These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Nelson et al., U.S. Publication No. 2019/0108494 [hereinafter Nelson].

Regarding Claim 1, Nelson anticipates a method for dynamically assigning action items using Artificial Intelligence, the method comprising: electronically processing communications over multiple communication channels, wherein the communications include emails, voice calls, video calls, instant messages, chat messages, and/or text messages, and wherein electronically processing the communications includes natural language processing for keywords (Nelson, ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses processing communications). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102), (Id., ¶ 134, Electronic meeting screen 212 includes a content window 213 that includes content 214 for a current electronic meeting, which may represent a videoconferencing session, a desktop sharing session, a messaging session, an audio conferencing session, etc… A message window 224 provides messages generated with the assistance of meeting intelligence apparatus, which is also described in more detail hereinafter. Electronic meeting screen 212 may include additional elements or fewer elements depending upon a particular implementation, and embodiments are not limited to the example depicted in FIG. 2D), (Id., ¶ 208, FIG. 4C is a block diagram that depicts an arrangement for retrieving requested information using natural language queries. A user specifies a natural language query to an electronic meeting application executing, for example, on node 106A. For example, FIG. 2K depicts a natural language query via query window 272 of electronic meeting screen 212 that allows a user to enter a natural language query. The electronic meeting application generates and transmits a natural language request 406 to meeting intelligence apparatus 102. Natural language request 406 may be included in first meeting content data 302, or may be transmitted separately. In the example depicted in FIG. 4C, natural language request 406 includes the question “Where did we leave off at the last meeting?” Note that natural language request 406 may include a question, a statement, a command, or any other type of request for information.), (Id., ¶ 270, translation/transcription server 1130 includes a translation/transcription manager 1140 that implements one or more heuristics, decision logic, algorithms, intelligence, natural language processing, natural language classifying, learning, etc., to perform the functionality described herein), (Id., Fig. 2D, Figure depicts content window 213 for processing communications including audio conferencing and video conferencing, as well as message window 214 which processes communications generated by artificial intelligence);

    PNG
    media_image1.png
    398
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    530
    media_image2.png
    Greyscale

	analyzing the electronically processed communications to generate one or more user stories (Id., ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 21, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting (discloses analyzing monitored communications to generate user stories)), (Id., ¶ 145, Additional information is optionally provided with the suggestions to aid the user in making a selection of one, both or none of the suggested meeting owners. The additional information may be information that meeting intelligence apparatus 102 considered in making the suggestions, or may be other information that is deemed likely to be helpful to users in considering the suggested missing information, i.e., the missing meeting owner in the present example), (Id., Fig 2G, Figure depicts generated user stories (i.e. additional information in element 239));

    PNG
    media_image3.png
    365
    550
    media_image3.png
    Greyscale

processing the one or more generated user stories to identify one or more action items (Id., ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying action items based on user stories)), (Id., Fig 2I, Figure depicts identifying action items (e.g. for John E. and Susan R.) based on generated user stores);
determining, using machine learning, one or more courses of action for each action item (Id., ¶ 409, the IWB appliance usage information is analyzed to determine usage patterns for the prior electronic meetings. IWB appliance usage information 1768 may be analyzed by IWB appliance 1710 or external to IWB appliance 1710. For example, one or more processes on IWB appliance 1710, such as meeting manager 1756, may analyze IWB appliance usage information 1768 to identify usage patterns for prior electronic meetings. This may include the use of any number and types of heuristics, algorithms, machine learning, artificial intelligence, etc. As another example, IWB appliance 1710 may provide one or more portions (or all) of IWB appliance usage information 1768 to one or more processes external to IWB appliance 1710, such as server-based, network-based, cloud-based services, including without limitation, artificial intelligence service 110, for analysis to identify usage patterns for prior electronic meetings), (Id., ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying courses of action (e.g. search for electronic documents) for action items), (Id., ¶ 406, FIG. 22 is a block diagram that depicts example IWB appliance usage information 1768 that includes IWB appliance settings 2210, meeting information 2220, meeting services 2230, and control system settings 2240. IWB appliance settings 2210 specify IWB appliance settings used during electronic meetings including, without limitation, display settings (brightness, color, contrast, etc.), camera and microphone settings (volume, sensitivity, etc.), operating mode (local, local/remote), input/output settings, other configuration settings. Meeting information 2220 may specify meeting name, meeting type, meeting location, meeting dates and times, meeting organizers, attendees and content items used during electronic meetings. Meeting services 2230 may specify meeting services used before, during and after electronic meetings);
comparing each course of action for each action item and selecting a most efficient course of action for each action item, wherein the most efficient course of action for each action item is selected based on assignment factors (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring (i.e. comparing) assigned resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource for each resource), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection);
and displaying, via a user interface, a status and other information for each of the one or more action items. (Id., ¶ 194, Suppose that a new agenda item is created without a responsible person. Meeting intelligence apparatus 102 determines that a responsible person is missing for the new agenda item and analyzes agendas for other electronic meetings to identify agenda items that are similar to the new agenda item. Various algorithms, such as distance algorithms, may be used to identify other similar agenda items, e.g., other agenda items that are within a specified distance of the new agenda item. The responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, “Alice C.” is the responsible person for the other agenda item that is most similar to the new agenda item (discloses assigning an action item to a resource with the highest score)), (Id., Fig 2I, Figure depicts display status of action items (e.g. for John E. and Susan R.) with completion percentages)

    PNG
    media_image4.png
    419
    642
    media_image4.png
    Greyscale


Regarding Claim 3, Nelson anticipates the method of claim 1.
Nelson further anticipates …further comprising: automatically detecting a change in the assignment factors associated with one or more resources associated with an action item, and determining based on the change in the assignment factors if the one or more courses of action for the action item has changed; …and in response to the one or more courses of action for the action item, re-selecting the most efficient course of action for the action item (Id., ¶ 241, In the example depicted in FIG. 7C, a user has selected the “+” control adjacent the “Comet Design Review Meeting” to view Sue K′s meeting participant profile for this electronic meeting. As depicted in FIG. 7C, participant analysis report 720 depicts various participant metrics including a total participation time during the electronic meeting, a participation time for each agenda item discussed during the electronic meeting, a participation index, an action item completion rate, a role, and sentiment analysis results), (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring, rescoring , and reselecting resources based on changing assignment factors such as skills and participation levels)

    PNG
    media_image5.png
    425
    546
    media_image5.png
    Greyscale


Regarding Claim 4, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein the assignment factors includes at least one of: resource location, resource availability, one or more required skills, and/or stakeholder preference (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses assignment factors (i.e. required skills)).

Regarding Claim 6, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein electronically processing the communications further comprises translating voice communications to text and detecting one or more keywords in the text (Id., ¶ 186, FIG. 4A is a block diagram that depicts an arrangement in which meeting intelligence apparatus 102 includes speech or text recognition logic 400 that processes first meeting content data 302 to determine one or more corresponding agenda topics. In the example depicted in FIG. 4A, first meeting content data 302 includes the speech or text statement “Gross sales are expected to be $10.8 million next quarter.” A participant associated with node 104A may have caused first meeting content data 302 to be generated by speaking, writing, typing, or displaying the statement. Speech or text recognition logic 400 may process first meeting content data 302 by parsing to detect keywords that are mapped to a meeting agenda. In the present example, speech or text recognition logic 400 detects the keywords “next quarter.” These keywords are a cue 304 for meeting intelligence apparatus 102 to generate intervention data 310 that indicates a corresponding agenda topic), (Id., ¶ 217, meeting intelligence apparatus 102 performs speech or text recognition on first meeting content data 302 to detect a particular language, which may be a cue 304 for meeting intelligence apparatus 102 to generate second meeting content data 312 that includes a translation of first meeting content data 302 into a different language. For example, meeting intelligence apparatus 102 may translate English content into Japanese content. Second meeting content data 312 may replace or supplement first meeting content data 302. For example, second meeting content data 312 may cause Japanese dubbing of first meeting content data 302, may cause Japanese subtitles to be added to first meeting content data 302, or for Japanese content to be provided separate from the original English content), (Id., ¶ 293, translation/transcription data 1172, 1182, 1192 may include text data that represents a result of transcribing human speech to text).

    PNG
    media_image6.png
    384
    489
    media_image6.png
    Greyscale


Regarding Claim 7, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein analyzing the electronically processed communications to generate the one or more user stories comprises grouping related action items (Id., Fig 2I, figure depicts grouping action items based on stories generated from analyzed communications).

    PNG
    media_image7.png
    431
    646
    media_image7.png
    Greyscale



Regarding Claim 8, Nelson anticipates a system comprising: a microprocessor (Nelson, ¶ 418, FIG. 23 is a block diagram that depicts an example computer system 2300 upon which embodiments may be implemented. Computer system 2300 includes a bus 2302 or other communication mechanism for communicating information, and a processor 2304 coupled with bus 2302 for processing information);
and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: electronically process communications over multiple communication channels, wherein the communications include emails, voice calls, video calls, instant messages, chat messages, and/or text messages, and wherein electronically processing the communications includes natural language processing for keywords (Id., ¶ 421, Computer system 2300 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic or computer software which, in combination with the computer system, causes or programs computer system 2300 to be a special-purpose machine. According to one embodiment, those techniques are performed by computer system 2300 in response to processor 2304 processing instructions stored in main memory 2306. Such instructions may be read into main memory 2306 from another non-transitory computer-readable medium, such as storage device 2310. Processing of the instructions contained in main memory 2306 by processor 2304 causes performance of the functionality described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions to implement the embodiments. Thus, embodiments are not limited to any specific combination of hardware circuitry and software), (Id., ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses processing communications). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102), (Id., ¶ 134, Electronic meeting screen 212 includes a content window 213 that includes content 214 for a current electronic meeting, which may represent a videoconferencing session, a desktop sharing session, a messaging session, an audio conferencing session, etc… A message window 224 provides messages generated with the assistance of meeting intelligence apparatus, which is also described in more detail hereinafter. Electronic meeting screen 212 may include additional elements or fewer elements depending upon a particular implementation, and embodiments are not limited to the example depicted in FIG. 2D), (Id., Fig. 2D, Figure depicts content window 213 for processing communications including audio conferencing and video conferencing, as well as message window 214 which processes communications generated by artificial intelligence), (Id., ¶ 208, FIG. 4C is a block diagram that depicts an arrangement for retrieving requested information using natural language queries. A user specifies a natural language query to an electronic meeting application executing, for example, on node 106A. For example, FIG. 2K depicts a natural language query via query window 272 of electronic meeting screen 212 that allows a user to enter a natural language query. The electronic meeting application generates and transmits a natural language request 406 to meeting intelligence apparatus 102. Natural language request 406 may be included in first meeting content data 302, or may be transmitted separately. In the example depicted in FIG. 4C, natural language request 406 includes the question “Where did we leave off at the last meeting?” Note that natural language request 406 may include a question, a statement, a command, or any other type of request for information.), (Id., ¶ 270, translation/transcription server 1130 includes a translation/transcription manager 1140 that implements one or more heuristics, decision logic, algorithms, intelligence, natural language processing, natural language classifying, learning, etc., to perform the functionality described herein);

    PNG
    media_image1.png
    398
    559
    media_image1.png
    Greyscale

	analyze the electronically processed communications to generate one or more user stories (Id., ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 21, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting (discloses analyzing monitored communications to generate user stories)), (Id., ¶ 145, Additional information is optionally provided with the suggestions to aid the user in making a selection of one, both or none of the suggested meeting owners. The additional information may be information that meeting intelligence apparatus 102 considered in making the suggestions, or may be other information that is deemed likely to be helpful to users in considering the suggested missing information, i.e., the missing meeting owner in the present example), (Id., Fig 2G, Figure depicts generated user stories (i.e. additional information in element 239));

    PNG
    media_image3.png
    365
    550
    media_image3.png
    Greyscale

process, using machine learning, the one or more generated user stories to identify one or more action items (Id., ¶ 155, ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying action items based on user stories)), (Id., ¶ 409, the IWB appliance usage information is analyzed to determine usage patterns for the prior electronic meetings. IWB appliance usage information 1768 may be analyzed by IWB appliance 1710 or external to IWB appliance 1710. For example, one or more processes on IWB appliance 1710, such as meeting manager 1756, may analyze IWB appliance usage information 1768 to identify usage patterns for prior electronic meetings. This may include the use of any number and types of heuristics, algorithms, machine learning, artificial intelligence, etc. As another example, IWB appliance 1710 may provide one or more portions (or all) of IWB appliance usage information 1768 to one or more processes external to IWB appliance 1710, such as server-based, network-based, cloud-based services, including without limitation, artificial intelligence service 110, for analysis to identify usage patterns for prior electronic meetings), (Id., Fig 2I, Figure depicts identifying action items (e.g. for John E. and Susan R.) based on generated user stores);
determine, using machine learning, one or more courses of action for each action item (Id., ¶ 409, the IWB appliance usage information is analyzed to determine usage patterns for the prior electronic meetings. IWB appliance usage information 1768 may be analyzed by IWB appliance 1710 or external to IWB appliance 1710. For example, one or more processes on IWB appliance 1710, such as meeting manager 1756, may analyze IWB appliance usage information 1768 to identify usage patterns for prior electronic meetings. This may include the use of any number and types of heuristics, algorithms, machine learning, artificial intelligence, etc. As another example, IWB appliance 1710 may provide one or more portions (or all) of IWB appliance usage information 1768 to one or more processes external to IWB appliance 1710, such as server-based, network-based, cloud-based services, including without limitation, artificial intelligence service 110, for analysis to identify usage patterns for prior electronic meetings), (Id., ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying courses of action (e.g. search for electronic documents) for action items), (Id., ¶ 406, FIG. 22 is a block diagram that depicts example IWB appliance usage information 1768 that includes IWB appliance settings 2210, meeting information 2220, meeting services 2230, and control system settings 2240. IWB appliance settings 2210 specify IWB appliance settings used during electronic meetings including, without limitation, display settings (brightness, color, contrast, etc.), camera and microphone settings (volume, sensitivity, etc.), operating mode (local, local/remote), input/output settings, other configuration settings. Meeting information 2220 may specify meeting name, meeting type, meeting location, meeting dates and times, meeting organizers, attendees and content items used during electronic meetings. Meeting services 2230 may specify meeting services used before, during and after electronic meetings);
compare each course of action for each action item and selecting a most efficient course of action for each action item, wherein the most efficient course of action for each action item is selected based on assignment factors (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring (i.e. comparing) assigned resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource for each resource), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection);
and display, via a user interface, a status and other information for each of the one or more action items. (Id., ¶ 194, Suppose that a new agenda item is created without a responsible person. Meeting intelligence apparatus 102 determines that a responsible person is missing for the new agenda item and analyzes agendas for other electronic meetings to identify agenda items that are similar to the new agenda item. Various algorithms, such as distance algorithms, may be used to identify other similar agenda items, e.g., other agenda items that are within a specified distance of the new agenda item. The responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, “Alice C.” is the responsible person for the other agenda item that is most similar to the new agenda item (discloses assigning an action item to a resource with the highest score)), (Id., Fig 2I, Figure depicts display status of action items (e.g. for John E. and Susan R.) with completion percentages).

    PNG
    media_image4.png
    419
    642
    media_image4.png
    Greyscale


Regarding Claims 10-11 and 13-14, these claims recite limitations substantially similar to those in claims 3-4 and 6-7, respectively, and are rejected for the same reasons as stated above.

Regarding Claim 15, Nelson anticipates a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: electronically processing communications multiple communication channels, wherein the communications include emails, voice calls, video calls, instant messages, chat messages, and/or text messages, and wherein electronically processing the communications includes natural language processing for keywords (Nelson, ¶ 421, Computer system 2300 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic or computer software which, in combination with the computer system, causes or programs computer system 2300 to be a special-purpose machine. According to one embodiment, those techniques are performed by computer system 2300 in response to processor 2304 processing instructions stored in main memory 2306. Such instructions may be read into main memory 2306 from another non-transitory computer-readable medium, such as storage device 2310. Processing of the instructions contained in main memory 2306 by processor 2304 causes performance of the functionality described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions to implement the embodiments. Thus, embodiments are not limited to any specific combination of hardware circuitry and software), (Id., ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses processing communications). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102), (Id., ¶ 134, Electronic meeting screen 212 includes a content window 213 that includes content 214 for a current electronic meeting, which may represent a videoconferencing session, a desktop sharing session, a messaging session, an audio conferencing session, etc… A message window 224 provides messages generated with the assistance of meeting intelligence apparatus, which is also described in more detail hereinafter. Electronic meeting screen 212 may include additional elements or fewer elements depending upon a particular implementation, and embodiments are not limited to the example depicted in FIG. 2D), (Id., Fig. 2D, Figure depicts content window 213 for processing communications including audio conferencing and video conferencing, as well as message window 214 which processes communications generated by artificial intelligence), (Id., ¶ 208, FIG. 4C is a block diagram that depicts an arrangement for retrieving requested information using natural language queries. A user specifies a natural language query to an electronic meeting application executing, for example, on node 106A. For example, FIG. 2K depicts a natural language query via query window 272 of electronic meeting screen 212 that allows a user to enter a natural language query. The electronic meeting application generates and transmits a natural language request 406 to meeting intelligence apparatus 102. Natural language request 406 may be included in first meeting content data 302, or may be transmitted separately. In the example depicted in FIG. 4C, natural language request 406 includes the question “Where did we leave off at the last meeting?” Note that natural language request 406 may include a question, a statement, a command, or any other type of request for information.), (Id., ¶ 270, translation/transcription server 1130 includes a translation/transcription manager 1140 that implements one or more heuristics, decision logic, algorithms, intelligence, natural language processing, natural language classifying, learning, etc., to perform the functionality described herein);

    PNG
    media_image1.png
    398
    559
    media_image1.png
    Greyscale

	analyzing the electronically processed communications to generate one or more user stories (Id., ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 21, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting (discloses analyzing monitored communications to generate user stories)), (Id., ¶ 145, Additional information is optionally provided with the suggestions to aid the user in making a selection of one, both or none of the suggested meeting owners. The additional information may be information that meeting intelligence apparatus 102 considered in making the suggestions, or may be other information that is deemed likely to be helpful to users in considering the suggested missing information, i.e., the missing meeting owner in the present example), (Id., Fig 2G, Figure depicts generated user stories (i.e. additional information in element 239));

    PNG
    media_image3.png
    365
    550
    media_image3.png
    Greyscale

processing, using machine learning, the one or more generated user stories to identify one or more action items (Id., ¶ 155, ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying action items based on user stories)), (Id., ¶ 409, the IWB appliance usage information is analyzed to determine usage patterns for the prior electronic meetings. IWB appliance usage information 1768 may be analyzed by IWB appliance 1710 or external to IWB appliance 1710. For example, one or more processes on IWB appliance 1710, such as meeting manager 1756, may analyze IWB appliance usage information 1768 to identify usage patterns for prior electronic meetings. This may include the use of any number and types of heuristics, algorithms, machine learning, artificial intelligence, etc. As another example, IWB appliance 1710 may provide one or more portions (or all) of IWB appliance usage information 1768 to one or more processes external to IWB appliance 1710, such as server-based, network-based, cloud-based services, including without limitation, artificial intelligence service 110, for analysis to identify usage patterns for prior electronic meetings), (Id., Fig 2I, Figure depicts identifying action items (e.g. for John E. and Susan R.) based on generated user stores);
determining, using machine learning, one or more courses of action for each action item (Id., ¶ 409, the IWB appliance usage information is analyzed to determine usage patterns for the prior electronic meetings. IWB appliance usage information 1768 may be analyzed by IWB appliance 1710 or external to IWB appliance 1710. For example, one or more processes on IWB appliance 1710, such as meeting manager 1756, may analyze IWB appliance usage information 1768 to identify usage patterns for prior electronic meetings. This may include the use of any number and types of heuristics, algorithms, machine learning, artificial intelligence, etc. As another example, IWB appliance 1710 may provide one or more portions (or all) of IWB appliance usage information 1768 to one or more processes external to IWB appliance 1710, such as server-based, network-based, cloud-based services, including without limitation, artificial intelligence service 110, for analysis to identify usage patterns for prior electronic meetings), (Id., ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying courses of action (e.g. search for electronic documents) for action items), (Id., ¶ 406, FIG. 22 is a block diagram that depicts example IWB appliance usage information 1768 that includes IWB appliance settings 2210, meeting information 2220, meeting services 2230, and control system settings 2240. IWB appliance settings 2210 specify IWB appliance settings used during electronic meetings including, without limitation, display settings (brightness, color, contrast, etc.), camera and microphone settings (volume, sensitivity, etc.), operating mode (local, local/remote), input/output settings, other configuration settings. Meeting information 2220 may specify meeting name, meeting type, meeting location, meeting dates and times, meeting organizers, attendees and content items used during electronic meetings. Meeting services 2230 may specify meeting services used before, during and after electronic meetings);
comparing each course of action for each action item and selecting a most efficient course of action for each action item, wherein the most efficient course of action for each action item is selected based on assignment factors (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring (i.e. comparing) assigned resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource for each resource), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection);
and displaying, via a user interface, a status and other information for each of the one or more action items. (Id., ¶ 194, Suppose that a new agenda item is created without a responsible person. Meeting intelligence apparatus 102 determines that a responsible person is missing for the new agenda item and analyzes agendas for other electronic meetings to identify agenda items that are similar to the new agenda item. Various algorithms, such as distance algorithms, may be used to identify other similar agenda items, e.g., other agenda items that are within a specified distance of the new agenda item. The responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, “Alice C.” is the responsible person for the other agenda item that is most similar to the new agenda item (discloses assigning an action item to a resource with the highest score)), (Id., Fig 2I, Figure depicts display status of action items (e.g. for John E. and Susan R.) with completion percentages).

    PNG
    media_image4.png
    419
    642
    media_image4.png
    Greyscale


Regarding Claims 17-18 and 20, these claims recite limitations substantially similar to those in claims 3-4 and 6, respectively, and are rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson.

Regarding Claim 2, Nelson anticipates the method of claim 1.
Through KSR Rationale C (see MPEP 2141(III)(C)), Nelson discloses …electronically processing further communications over the multiple communication channels to determine if a status associated with each action item has changed;  detecting at least one action item has a changed status
First, Nelson discloses processing further communications such as sketches and gestures (Nelson, ¶ 183, In the example depicted in FIG. 3, audio/video data 300 includes first meeting content data 302 which, in turn, includes cue 304. Cue 304 may take many forms that may vary depending upon a particular implementation. Examples of cue 304 include, without limitation, one or more keywords, tones, sentiments, facial recognitions, etc., that can be discerned from audio/video data 300. Other examples of cue 304 include whiteboard sketches and/or gestures that may not be part of audio/video data 300 (discloses processing further communications)), (Id., ¶ 183, Meeting intelligence apparatus 102 includes cue detection logic 306, which analyzes audio/video data 300 to determine whether audio/video data 300 includes cue 304. Cue detection logic 306 may analyze audio/video data 300 on a continuous basis, or on a periodic basis, depending upon a particular implementation).
Further, Nelson discloses a determination of the status of action items by enforcing time constraints, changing time allotments, and tracking completion rates (Nelson, ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories), (Id., ¶ 238, Meeting efficiency may be calculated based upon a wide variety of criteria that may vary depending upon a particular implementation. Example criteria include, without limitation, the actual total amount of actual time required for an electronic meeting relative to a scheduled amount of time for the electronic meeting, an amount of time added to agenda items during the electronic meeting, an average amount of time per agenda item, a percentage of agenda items that were completed during the electronic meeting, a percentage of action items that were completed during the electronic meeting, etc.), (Id., ¶ 239, aggregate meeting results are determined across multiple electronic meetings. This allows a user to view overall meeting statistics across multiple meetings with the organization. Examples of meeting statistics include, without limitation, meeting efficiency, average participant participation rate, action item completion rate, sentiment scores, average meeting time, average meeting time overrun, etc. Controls may allow a user to specify the electronic meetings for which statistics are to be determined and displayed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have determining and detecting if the status of an action item has changed as disclosed by Nelson by monitoring further communications such as sketches and gestures as discussed in the system of Nelson. As in Nelson, it is within the capabilities of one of ordinary skill in the art to monitor such communications and to detect the status of action items and their completion rates as detailed in the process used for generating meeting statistics reports. Such a combination would benefit the user by providing an enhanced user experience, and provide the predicted result of efficiently monitoring action item statuses. Thus, through KSR Rationale C (see MPEP 2141(III)(C)), Nelson discloses …electronically processing further communications over the multiple communication channels to determine if a status associated with each action item has changed;  detecting at least one action item has a changed status.
Nelson further discloses …and updating the at least one action item with the changed status (Id., ¶ 189, Speech and text recognition may be used to recognize agenda-related commands, such commands to add time to agenda items and agenda navigation commands. For example, the command “add time”, followed by a specified amount of time, adds a specified amount of time to the current agenda item. The command “add time to” followed by an agenda item and a specified amount of time, adds the specified amount of time to the specified agenda item, which may be a different agenda item than the current agenda item. Another example is the command “completed,” “done,” or “defer,” followed by “next agenda item,” to change the status of the current agenda item (discloses updating a status) and move to the next agenda item. For example, in response to “defer, jump to X,” the current agenda item is deferred, also referred to as “parked,” and the new current agenda item becomes X. Various other agenda navigation commands may be used, depending upon a particular implementation).

Regarding Claims 9 and 16, these claims recite limitations substantially similar to those in claims 2, and are rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duan et al., U.S. Publication No. 2012/0331036, discloses system and method of enterprise action item planning, executing, tracking and analytics.
Borg et al., U.S. Publication No. 2013/0311167, discloses methods and devices for generating an action item summary.
Donaldson, U.S. Publication No. 2015/0348538, discloses speech summary and action item generation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624